NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4581-17T1

FREEDOM MORTGAGE
CORPORATION,

          Plaintiff-Respondent,

v.

DWAYNE R. SMITH,

     Defendant-Appellant.
__________________________

                    Submitted January 29, 2019 – Decided February 20, 2019

                    Before Judges Rothstadt and Gilson.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Union County, Docket No. F-
                    009024-12.

                    Dwayne R. Smith, appellant pro se.

                    Pluese, Becker & Saltzman, LLC, attorneys for
                    respondent (Stuart H. West, on the brief).

PER CURIAM
       In this foreclosure action, defendant Dwayne R. Smith presents his third

appeal from orders entered by the Chancery Division after the 2013 entry of the

final judgment in favor of plaintiff, Freedom Mortgage Corporation, and the sale

of the real property at a sheriff's sale. Defendant was evicted from the property

in 2014. Since then, he filed two earlier appeals challenging various post-

judgment orders entered by the Chancery Division. We rejected his arguments

and affirmed. See Freedom Mortg. Corp. v. Smith, No. A-2369-13 (App. Div.

Dec. 8, 2015) and Freedom Mortg. Corp. v. Smith, No. A-3741-15 (App. Div.

July 21, 2017).

      In the present matter, defendant appeals from the Chancery Division's

April 27, 2018 order denying his fourth motion to vacate the final judgment.

The order was entered by Judge Joseph P. Perfilio, who placed his reasons for

denying the motion on the record on the same date.

      On appeal, defendant argues that the judge's denial of his motion was an

abuse of discretion because, contrary to the judge's decision, defendant

presented sufficient evidence that plaintiff reinstated the subject loan in 2018

and that the United States Department of Housing and Urban Development

required plaintiff to modify its original terms.




                                                                         A-4581-17T1
                                        2
      We have considered defendant's arguments in light of the record and

applicable legal principles and conclude that they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We discern no

abuse of discretion and affirm substantially for the reasons expressed by Judge

Perfilio in his thorough decision.

      Affirmed.




                                                                          A-4581-17T1
                                        3